                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  LUIS AUGUSTINE VASQUEZ,
                                                 Case No. 4:16-cv-00184-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
  v.                                             ORDER

  CITY OF IDAHO FALLS,

         Defendant.


                                  I. INTRODUCTION

       This matter comes before the Court on Plaintiff Luis Augustine Vasquez’s Motion

in Limine to Exclude Undisclosed Witnesses and Motion for Rule 27(c) Sanctions

(“Motion In Limine”) (Dkt. 52), and Defendant City of Idaho Falls’ (“Idaho Falls”) Motion

for Reconsideration (Dkt. 53) and Motion to Strike (Dkt. 56). Having reviewed the record

and briefs, the Court finds that the facts and legal arguments are adequately presented.

Accordingly, in the interest of avoiding further delay, and because the Court finds that the

decisional process would not be significantly aided by oral argument, the Court will decide

the Motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons

outlined below, the Court finds good cause to DENY Vasquez’s Motion in Limine and

Idaho Falls’ Motion to Strike, and GRANT Idaho Falls’ Motion for Reconsideration.

                                  II. BACKGROUND

       On April 29, 2016, Vasquez filed his Complaint against Idaho Falls. Dkt. 1.

Vasquez, a former employee of Idaho Falls, alleges that Idaho Falls unlawfully fired him



MEMORANDUM DECISION AND ORDER - 1
because of both his race and his lawful complaints he made about the racial discrimination

he was experiencing from other employees. Idaho Falls claims that it fired Vasquez

because he was sexually harassing a younger employee, Tanisha Kunz, and because

Vasquez had fired an employee without the authority to do so.

       On January 13, 2017, as a part of its initial disclosures, Idaho Falls disclosed Kunz

and Sergio Soto, a co-worker and friend of Kunz, as individuals likely to have discoverable

information. Rather than list their individual contact information, Idaho Falls labeled Kunz

and Soto as “c/o,” or in “care of” Blake Hall—Idaho Falls’ attorney of record in this

case—and listed Hall’s law firm’s contact information. Throughout discovery, whenever

Idaho Falls supplemented its initial disclosures, it continued to list Kunz and Soto as in

“care of” Hall. At no time during discovery did Vasquez make any objections to these

designations, nor did Vasquez ever attempt to depose Kunz.

       On December 20, 2017, the Court granted summary judgment in favor of Idaho

Falls on Vasquez’s racial discrimination and retaliatory discharge claims under Title VII,

the Idaho Human Rights Act, and the Idaho Protection of Public Employees Act, and

dismissed without prejudice Vasquez’s state law spoliation claim for lack of subject matter

jurisdiction. Dkt. 33, at 28. On appeal, the Ninth Circuit reversed summary judgment on

Vasquez’s racial discrimination and retaliatory discharge claims under Title VII and

remanded the case for trial. Trial is currently set to begin May 18, 2020.

       Vasquez filed the instant Motion in Limine on December 13, 2019, asking the Court

to prevent Kunz or Soto from testifying in any possible way as a sanction for Idaho Falls’

intentional non-disclosure of their respective personal phone numbers and addresses.


MEMORANDUM DECISION AND ORDER - 2
       Idaho Falls filed its Motion for Reconsideration on December 17, 2019, asking the

Court to revisit its December 20, 2017 Order. Specifically, Idaho Falls claims that there

has been an intervening change in controlling law that requires the Court to dismiss

Vasquez’s state law spoliation claim with prejudice, rather than without prejudice.

                                III. LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and settle

evidentiary disputes in advance, so that trials are not interrupted mid-course for the

consideration of lengthy and complex evidentiary issues.” United States v. Tokash, 282

F.3d 962, 968 (7th Cir. 2002). “The term ‘in limine’ means ‘at the outset.’ A motion in

limine is a procedural mechanism to limit in advance testimony or evidence in a particular

area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009) (quoting Black's Law

Dictionary 803 (8th ed. 2004)). Because “[a]n in limine order precluding the admission of

evidence or testimony is an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490,

493 (9th Cir. 1989) (citation omitted), “a district court has discretion in ruling on a motion

in limine.” United States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991). Further, in limine

rulings are preliminary and, therefore, “are not binding on the trial judge [who] may always

change his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3

(2000).

                                    IV. DISCUSSION

A. Vasquez’s Motion In Limine

       As a preliminary matter, Idaho Falls argues that the Motion In Limine is really a

discovery motion, which should be summarily denied because discovery has long since


MEMORANDUM DECISION AND ORDER - 3
closed.1 Idaho Falls also argues that, for the same reason, the Motion in Limine is frivolous

and that it is entitled to its attorneys’ fees and costs in defending against the Motion in

Limine. Although Vasquez brings the Motion in Limine pursuant to Federal Rule of Civil

Procedure 37—a rule allowing sanctions for discovery violations— the Court will treat his

motion as a motion in limine because Vasquez seeks to “limit in advance testimony or

evidence” to be presented at trial.. See Heller, 551 F.3d at 1111 (“A motion in limine is a

procedural mechanism to limit in advance testimony or evidence in a particular area.”). As

the deadline for submitting motions in limine has not yet passed, Vasquez’s Motion in

Limine is timely and will be decided on the merits.2

          Turning to the substance of the Motion in Limine, Vasquez essentially believes that

Idaho Falls intentionally hid Kunz from him. Vasquez argues that Kunz’s in “care of”

designation circumvents Federal Rule of Civil Procedure 26’s requirement that parties

disclose the phone number and address of persons likely to have discoverable information.

Vasquez compares this case to Hathaway v. Idaho Pacific Corporation, a case the Court is

intimately familiar with.3 In Hathaway, the defendant identified Margaret Johnson as a

person with potential knowledge in its initial disclosures. Hathaway, 2017 WL 4798125,

at *2 (D. Idaho Oct. 23, 2017). However, the defendant initially failed to disclose Johnson’s

P.O. Box address and phone number, despite having that information readily available. Id.



1
    The Court’s Case Management Order states that Discovery was completed July 30, 2017. Dkt. 15, at 3.
2
 The Court’s Order Setting Jury Trial states that all motions in limine must be filed on or before April 20,
2020. Dkt. 51.
3
    The Hathaway case is an active case which the undersigned presides over.


MEMORANDUM DECISION AND ORDER - 4
at *4. Instead, the defendant stated that Johnson’s address and phone number were

“unknown.” Id. Due to this blatant discovery violation, the defendant was not permitted to

use Johnson as a witness at trial nor was it allowed to present Johnson’s prerecorded trial

deposition. Id.

       The facts of Hathaway starkly contrast those of this case. Idaho Falls did not hide

Kunz by falsely asserting that her address and phone number were unknown. Rather, Idaho

Falls presented an address and telephone number through which Vasquez could contact

Kunz. Idaho Falls states that it designated Kunz in the “care of” its law firm because it

believes Kunz was—and still is—protected from ex parte communications with Vasquez’s

attorney pursuant to Idaho Rule of Professional Conduct 4.2, which prevents an attorney

from contacting a represented party ex parte. See Idaho R. Prof’l Conduct 4.2. Though

Vasquez may not have liked Kunz’s designation, Idaho Falls did provide an address and

phone number to Vasquez, which Vasquez surely could have utilized to contact Kunz had

he chosen to do so. Indeed, Idaho Falls used the same “c/o” designation for Soto, and

Vasquez used the provided address and telephone number to set up Soto’s deposition.

Vasquez simply chose not to do the same for Kunz. Though both Hathaway and this case

involve a dispute about the contact information accompanying initial disclosures, the

similarity stops there.

       Vasquez next contests Idaho Falls’ position that his attorney may not contact Kunz




MEMORANDUM DECISION AND ORDER - 5
ex parte. In designating Kunz as “c/o,” Idaho Falls relied on Comment 74 to Rule 4.2, which

states, in relevant part:

        In the case of a represented organization, this Rule prohibits communications
        with a constituent of the organization who supervises, directs, or regularly
        consults with the organization’s lawyer concerning the matter or has
        authority to obligate the organization with respect to the matter or whose act
        or omission with the matter may be imputed to the organization for purposes
        of civil or criminal liability.

Idaho R. Prof’l Conduct 4.2, cmt. 7. According to Idaho Falls, Kunz—whose allegation of

sexual harassment was a key motivator in Idaho Falls’ decision to terminate Vasquez—has

regularly consulted with its lawyer concerning this case and is thus a constituent of Idaho

Falls and protected from ex parte contact by Vasquez’s attorney.

        Vasquez, though, suggests that Kunz cannot be a constituent because she is not a

supervisor or director of Idaho Falls and does not have authority to obligate Idaho Falls.

For support, Vasquez relies on E.E.O.C. v. Hora, Inc., an unreported Third Circuit decision

interpreting Pennsylvania’s professional conduct rules. 239 Fed.Appx. 728, (3rd Cir.

2007). In Hora, the court determined that Pennsylvania Rule of Professional Conduct 4.2—

which is virtually identical Idaho’s—did not bar an attorney from communicating with an

employee of the opposing party because that employee could not obligate her employer,

her acts could not impute liability on the employer, and because she did not regularly

consult with the employer’s lawyer. Id. at 730. According to Vasquez, Kunz and the


4
 Both Vasquez and Idaho Falls referenced Comment 6 to Rule 4.2 as the basis for Kunz’s “c/o” designation.
Dkt. 52-2, at 6; Dkt. 52-1, Ex. 4. However, the text Vasquez quotes is from Comment 7 to Rule 4.2.
Comment 6 to Rule 4.2 instead provides a lawyer who is uncertain whether a communication with a
represented person is permissible may seek a court order. The Court accordingly assumes the parties’
intended to refer to Comment 7 to Rule 4.2.



MEMORANDUM DECISION AND ORDER - 6
employee in Hora are sufficiently similar and thus his attorney may communicate with

Kunz.

        The Court disagrees.5 First, the Hora court admitted that Pennsylvania’s rule 4.2

“would have prohibited communication between [the attorney] and [the employee] if [the

employee] were an employee who regularly consulted with Defendants’ lawyer regarding

the matter.” Id. Unlike the employee in Hora, where “[t]here [was] no evidence in the

record to support the conclusion that [the employee] regularly consulted with Defendants’

lawyer regarding the matter,” id. at 731, Kunz has provided an affidavit stating that she has

regularly consulted with Idaho Falls’ counsel throughout the duration of this case. Dkt. 54-

1, at 2–3.

        Next, the plain language of Comment 7 to Idaho’s Rule 4.2 prohibits

“communications with a constituent of the organization who supervises, directs, or

regularly consults with the organizations lawyer concerning the matter or has authority to

obligate the organization with respect to the matter . . . .” Idaho R. Prof’l Conduct 4.6, cmt.

7 (emphasis added). By using the conjunction “or,” rather than “and,” this language

mandates that Rule 4.2 applies to a person who regularly consults with the organization’s

lawyer concerning the matter, even if that person is not a supervisor and does not have

authority to obligate the organization. Vasquez may be correct in arguing that Kunz is not

a supervisor or a director of Idaho Falls, and he may be correct that she does not have




5
  Even if the Court agreed with Plaintiff on this issue, the proper procedure would have been a motion to
compel during the discovery phase of this litigation, not a motion for sanctions filed long after the discovery
deadline and without a motion to compel.


MEMORANDUM DECISION AND ORDER - 7
authority to obligate Idaho Falls, but this does not prevent Rule 4.2 from applying to Kunz.

        Additionally, even if Rule 4.2 clearly did not apply to Kunz, Vasquez has provided

no authority to support his contention that Idaho Falls’ “c/o” designation for Kunz warrants

the harsh penalty of preventing her (or Soto) from testifying at trial. There is no evidence

that this designation harmed Vasquez. See Fed. R. Civ. P. 37(c)(1) (“If a party fails to

provide information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness . . . unless the failure was substantially justified

or is harmless.”). In fact, Vasquez makes clear that he had every ability to access Kunz

because he accessed Soto, who shared Kunz’s “c/o” designation. Thus, if there was any

harm that Vasquez would suffer, it would be his own fault because he chose not to contact

Kunz, despite having had every opportunity to do so. Even if Vasquez’s arguments had

merit, the Court would be very reluctant to prevent testimony that was so accessible to

Vasquez during the discovery period.

        This leads to the Court’s last and most important point: Vasquez should have raised

this issue nearly three years ago. Even assuming that Vasquez could show that Rule 4.2

does not apply and that he was harmed because Idaho Falls listed Kunz’s contact

information as being in the “care of” its attorney, Vasquez should have objected when the

disclosure was first made in January 2017, or at any other time during the discovery period.

But he did not. Instead, Vasquez waited, for whatever reason,6 until two and a half years


6
 It appears that the reason Vasquez’s attorney did not attempt to depose Kunz is that he somehow obtained
Kunz’s personal cell phone number and contacted her early on in the case, despite knowing Idaho Falls’
position concerning Rule 4.2. At some point, though, Kunz changed her cell phone number and Vasquez’s



MEMORANDUM DECISION AND ORDER - 8
after discovery closed in this case to bring up the issue. Whether it was a strategical move

or a simple oversight, the Court finds it would be unjust to remedy this problem (though

the Court does not believe there is one) after such a long delay.

        Based on the above analysis, the Court will not bar Kunz’s testimony in any way at

this time. However, because the Court found that Vasquez’s Motion in Limine was not a

discovery motion, the Court will not award Idaho Falls any attorney fees or costs at this

time. Vasquez’s Motion in Limine is DENIED.

B. Idaho Falls’ Motion to Strike

        Vasquez’s reply brief to his Motion In Limine was due on January 13, 2020.

Vasquez filed his reply brief at 12:28 AM on January 14, 2020—twenty-eight minutes past

the time it was due. That same day, Idaho Falls filed its Motion to Strike Vasquez’s reply

based on Vasquez’s tardiness. Though Vasquez technically filed his reply brief late, there

is no evidence that this prejudiced Idaho Falls in any way. As such, Idaho Falls’ Motion to

Strike is DENIED.

        Relatedly, Vasquez asks for attorneys’ fees and costs in defending Idaho Falls’

Motion to Strike, as he feels Idaho Falls filed it to harass him. Though Vasquez’s brief was

filed only twenty-eight minutes past its deadline, it was still filed late. Idaho Falls then had

two available options: let it slide or file a motion to strike. It chose the latter. As this option




attorney was no longer able to contact her. It seems that Vasquez brought this motion because his attorney
no longer has the ability to contact Kunz ex parte, and, as discovery is over, cannot depose her. Dkt. 55, at
6 (“Vasquez no longer has Kunz’s cell number. Vasquez has a right to talk to Kunz more than once. He had
the right to try to meet her at her residence. He had the right to hire others do [sic] so.”).



MEMORANDUM DECISION AND ORDER - 9
was a legally viable and acceptable option, Vasquez is not entitled to attorneys’ fees and

costs in defending against Idaho Falls’ Motion to Strike.

C. Idaho Falls’ Motion for Reconsideration7

          A federal court has the “inherent procedural power to reconsider, rescind, or modify

an interlocutory order for cause seen by it to be sufficient.” City of Los Angeles, Harbor

Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (internal quotation

marks omitted). A motion for reconsideration is “appropriate if the district court (1) is

presented with newly discovered evidence, (2) committed clear error or the initial decision

was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “[A]

motion for reconsideration should not be granted, absent highly unusual circumstances.”

Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

          In its December 20, 2017 Order, the Court dismissed without prejudice Vasquez’s

state law claim for spoliation of evidence. Dkt. 33, at 28. Since that time, the Idaho

Supreme Court issued a decision holding that first-party spoliation of evidence—the claim

that Vasquez brought—does not constitute a separate cause of action. Raymond v. Idaho

State Police, 451 P.3d 17, 21 (Idaho 2019) (clarifying that spoliation of evidence is a

separate cause of action when the tort is “committed by a third party,” and that “[t]he

remedy for such first-party misdeeds is not an independent cause of action”). Idaho Falls

now contends the Court should dismiss Vasquez’s claim for first-party spoliation of



7
    Vasquez did not oppose this motion.


MEMORANDUM DECISION AND ORDER - 10
evidence with prejudice because the Idaho Supreme Court has now clarified that Idaho law

does not support such a claim.

      The Raymond court was quite clear that in Idaho there is no independent cause of

action for first-party spoliation of evidence. As this is what Vasquez claimed here, the

dismissal of this cause of action must be with prejudice. Idaho Falls’ Motion for

Reconsideration is accordingly GRANTED and Vasquez’s cause of action for spoliation

of evidence is DISMISSED WITH PREJUDICE.

                                      V. ORDER

IT IS HEREBY ORDERED THAT:

      1. Vasquez’s Motion in Limine to Exclude Undisclosed Witnesses and Motion

          for Rule 27(c) Sanctions (Dkt. 52) is DENIED.

      2. Idaho Falls’ Motion for Reconsideration (Dkt. 53) is GRANTED.

             a. Vasquez’s spoliation of evidence claim is DISMISSED WITH

                 PREJUDICE.

      3. Idaho Falls’ Motion to Strike (Dkt. 56) is DENIED.


                                               DATED: February 11, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
